EXHIBIT 10.15
JOSHUA G. JAMES AMENDED & RESTATED EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) was originally entered into as
of April 21, 2004 (the “Effective Date”) between Omniture, Inc., a Delaware
corporation with its principal offices located at 550 East Timpanogos Circle,
Orem, UT 84097, (the “Company”), and Joshua G. James, a resident of Utah (the
“Employee”), and is hereby amended and restated in its entirety effective
June 7, 2006.
     In consideration of the promises and the terms and conditions set forth in
this Agreement, the parties agree as follows:
     1. Position. During the term of this Agreement, Company will employ
Employee, and Employee will serve Company in the capacity of Chief Executive
Officer, and will be appointed as a member of Company’s Board of-Directors (the
“Board”). Employee will report directly to the Board.
     2. Duties. Employee will have full responsibility for managing the Company,
including responsibility for firing and hiring employees of the Company, will
report only to the Board, and have powers and authority shall be superior to
those of any officer or employee of the Company; provided, however, that the
Company shall not, without Employee’s express written consent, require Employee
to be based anywhere other than in Utah County, Utah, except for required travel
on the Company’s business to an extent substantially consistent with travel
required of persons who hold similar positions or have similar duties with the
Company.
     3. Exclusive Service. Employee will devote substantially all his working
time and efforts to the business and affairs of the Company. The foregoing shall
not, however, preclude Employee (a) from engaging in appropriate educational,
civic, charitable or religious activities, (b) from devoting a reasonable amount
of time to private investments, (c) from serving on the boards of directors of
two (2) other entities; provided that Employee may serve on additional boards of
directors upon approval of the Board, or (d) from providing incidental
assistance to family members on matters of family business, so long as the
foregoing activities and service do not conflict with Employee’s
responsibilities to the Company.
     4. Termination of Agreement. This Agreement shall terminate on the date on
which all obligations hereunder of the parties hereto have been satisfied.
     5. Compensation and Benefits.
          5.1 Base Salary. The Company agrees to pay Employee a minimum annual
salary of $235,000, or in the event of any portion of a year, a pro rata amount
of such annual salary. Employee’s base salary shall be reviewed by the Board or
the Compensation Committee of the Board for possible increases prior to the
start of each fiscal year, effective at the beginning of such fiscal

 



--------------------------------------------------------------------------------



 



year. Employee’s salary will be payable as earned in accordance with Company’s
customary payroll practice.
          5.2 Cash Bonus. Employee will have the potential to receive an annual
cash bonus of at least $150,000 subject to the terms of a Bonus Plan, to be
established within sixty (60) days after the Effective Date or as otherwise
determined by the Board and annually thereafter by the Board, as amended from
time to time.
          5.3 Additional Benefits. Employee will be eligible to participate in
Company’s employee benefit plans of general application, including without
limitation pension and profit-sharing plans, deferred compensation, supplemental
retirement or excess-benefit plans, stock option, incentive or other bonus
plans, life, health, disability, accident and dental insurance programs, 401(k)
plan, paid vacations and sabbatical leave plans, and similar plans or programs,
in accordance with the rules established for individual participation in any
such plan. The Company shall furnish Employee with office space, stenographic
assistance and such other facilities and services as shall be suitable to
Employee’s position and adequate for the performance of his duties. Employee
shall be entitled each year to four (4) weeks leave for vacation at full pay,
provided, that at the end of each year, Employee may accrue and carry over to
the next succeeding year a maximum of four (4) weeks of unused vacation.
Employee shall also be entitled to reasonable holidays and illness days with
full pay in accordance with the Company’s policy from time to time in effect.
          5.4 Expenses. The Company will reimburse Employee for all reasonable
and necessary expenses incurred by Employee in connection with the Company’s
business, provided that such expenses are in accordance with applicable policy
set by the Board from time to time and are properly documented and accounted for
in accordance with the policy of the Company and with the requirements of the
Internal Revenue Service.
          5.5 Acceleration of Vesting. Upon a Change in Control (as defined
below) all of Employee’s options to purchase the Company’s Common Stock shall,
as of the date of such Change in Control, be immediately exercisable in full and
shall remain exercisable for five (5) years following the date of termination or
ten (10) years following the date of grant, whichever is earlier, and all shares
of the Company’s Common Stock owned by Employee shall immediately be released
from any and all vesting restrictions; “Change in Control” Defined. A “Change in
Control” means the occurrence of any of the following events: (i) any sale or
exchange of the capital stock by the shareholders of the Company in one
transaction or series of related transactions where more than 50% of the
outstanding voting power of the Company is acquired by a person or entity or
group of related persons or entities; or (ii) any reorganization, consolidation
or merger of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent 50% of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iii) the
consummation of any transaction or series of related transactions that results
in the sale of all or substantially all of the assets of the Company; or
(iv) any “person” or “group” (as defined in the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of securities
representing more than fifty percent (50%) of the voting power of the Company
then outstanding.

-2-



--------------------------------------------------------------------------------



 



     6. Proprietary Rights. Employee hereby affirms his Employee Invention
Assignment and Confidentiality Agreement with the Company previously entered
into with the Company (the “Proprietary Rights Agreement”).
     7. Termination.
          7.1 Events of Termination. Employee’s employment with the Company
shall terminate upon any one of the following:
               (a) thirty (30) days after the effective date of a written notice
sent to Employee stating the Company’s determination made in good faith that it
is terminating Employee for “Cause” as defined under Section 7.2 below
(“Termination for Cause”), provided, that the Company will give Employee written
notice of such failure; or
               (b) thirty (30) days after the effective date of a written notice
sent to Employee stating the Company’s determination made in good faith that,
due to a mental or physical incapacity, Employee has been unable to perform his
duties under this Agreement for a period of not less than six (6) consecutive
months or 180 days in the aggregate in any 12-month period unless Employee has
been on a leave approved by the Board (“Termination for Disability”); or
               (c) Employee’s death (“Termination Upon Death”); or
               (d) thirty (30) days after the effective date of a written notice
sent to the Company stating Employee’s determination made in good faith of
“Constructive Termination” by the Company, as defined under Section 7.3 below,
if the Company has not cured the event constituting a Constructive Termination
during such thirty (30) day period (“Constructive Termination”); or
               (e) thirty (30) days after the effective date of a notice sent to
Employee stating that the Company is terminating his employment, without cause,
which notice can be given by the Company at any time after the Effective Date at
the Company’s sole discretion, for any reason or for no reason (“Termination
Without Cause”); or
               (f) the effective date of a notice sent to the Company from
Employee stating that Employee is electing to terminate his employment with the
Company (“Voluntary Termination”).
          7.2 “Cause” Defined. For purposes of this Agreement, “cause” for
Employee’s termination means (a) any willful act or acts of fraud, embezzlement
or conviction of or guilty plea to a felony, in each case intended to result in
(i) material gain or personal enrichment of Employee at the expense of the
Company or (ii) material harm to the Company; or (b) unauthorized willful use or
disclosure of the Company’s confidential information or trade secrets that
Employee intends to cause, and causes, material harm to the Company. No act, or
failure to act, by Employee shall be considered “willful” if done, or omitted to
be done, by him in good faith and in the reasonable belief that his act or
omission was in the best interest of the Company or required by applicable law.
          7.3 “Constructive Termination” Defined. “Constructive Termination”
shall mean:

-3-



--------------------------------------------------------------------------------



 



               (a) a reduction in Employee’s salary or benefits not agreed to by
Employee; or
               (b) a material change in Employee’s responsibilities not agreed
to by Employee; or
               (c) the Company’s failure to comply in any material respect with
any material term of this Agreement; or
               (d) a requirement that Employee relocate to an office that would
increase Employee’s one-way commute distance by more than thirty-five
(35) miles.
     8. Effect of Termination.
          8.1 Termination for Cause or Voluntary Termination. In the event of
any termination of Employee’s employment pursuant to Section 7.l(a) or
Section 7.1(f), the Company shall immediately pay to Employee the compensation
and benefits otherwise payable to Employee under Section 5 through the date of
termination. Employee’s rights under the Company’s benefit plans of general
application shall be determined under the provisions of those plans.
          8.2 Termination for Disability. In the event of termination of
employment pursuant to Section 7.1(b):
               (a) the Company shall immediately pay to Employee the
compensation and benefits otherwise payable to Employee under Section 5 through
the date of termination,
               (b) for six (6) months (plus an additional nine (9) months if
Employee signs and delivers to the Company the Release as set forth in
Section 8.6 below, for a total of fifteen (15) months) after the termination of
Employee’s employment, the Company shall continue to pay Employee (A) his salary
under Section 5.2 above at Employee’s then-current salary, less applicable
withholding taxes, payable on the Company’s normal payroll dates during that
period, and (B) shall continue his benefits under Section 5.4 above or
equivalents thereof, and
               (c) Employee shall receive other severance and disability
payments as provided in the Company’s standard benefit plans.
          8.3 Termination Upon Death. In the event of termination of employment
pursuant to Section 7.1(c), all obligations of the Company and Employee shall
cease, except the Company shall immediately pay to Employee (or to Employee’s
estate) the compensation and benefits (or equivalents thereof) otherwise payable
to Employee under Section 5 through the date twelve (12) months following the
termination upon death.
          8.4 Constructive Termination or Termination Without Cause. In the
event of any termination of this Agreement pursuant to Section 7.1(d) or
Section 7.l(e),
               (a) the Company shall immediately pay to Employee the
compensation and benefits otherwise payable to Employee under Section 5 through
the date of termination, and

-4-



--------------------------------------------------------------------------------



 



               (b) for six (6) months (plus an additional nine (9) months if
Employee signs and delivers to the Company the Release as set forth in
Section 8.6 below, for a total of fifteen (15) months) after the termination of
Employee’s employment, the Company shall continue to pay Employee (A) his salary
under Section 5.2 above at Employee’s then-current salary, less applicable
withholding taxes, payable on the Company’s normal payroll dates during that
period, and (B) shall continue his benefits under Section 5.4 above or
equivalents thereof, and
               (c) all of Employee’s options to purchase the Company’s Common
Stock shall, as of the date of employment termination, be immediately
exercisable in full and shall remain exercisable for five (5) years following
the date of termination or ten (10) years following the date of grant, whichever
is earlier, and all shares of the Company’s Common Stock owned by Employee shall
immediately be released from any and all vesting restrictions.
          8.5 Section 280G. To the extent the total amount of the benefits
available to Employee under clauses (a) and (b) of Section 8.4 would constitute
a “parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) then the Company shall pay to Employee at the time
of termination an additional amount such that the net amount retained by
Employee, after deduction of the excise tax imposed by Section 4999 of the Code
and any federal, state and local income tax and excise tax imposed on such
additional amount, shall be equal to the amount payable to the Employee under
such clauses (a) and (b) of Section 8.4 as originally determined prior to the
deduction of the excise tax.
          8.6 General Release. Employee may elect to increase the benefits
provided under Section 8.2(b) and Section 8.4(b) by delivering to the Company a
general release of all claims including substantially the following terms
(“Release”).
               (a) Employee would release the Company, its subsidiaries,
officers, directors, employees, agents and stockholders and each of their
successors, representatives and assigns from all claims and demands of every
kind and nature, known and unknown, suspected and unsuspected, disclosed and
undisclosed, and for any and all damages actual and consequential, past, present
and future, and all other forms of relief arising out of Employee’s employment
with the Company, this Agreement and any other relationship between Employee and
the Company up to and as of the date of termination; provided, however, that
(i) nothing in the Release would release the Company from its obligations to
indemnify, defend and hold harmless Employee as an agent of the Company pursuant
to the Company’s Certificate of Incorporation and Bylaws, any indemnification
agreement, any insurance policy pertaining to liability of officers and
directors and applicable law; and (ii) nothing in the Release would relieve the
Company from its obligations under stock option or stock purchase agreements
between Employee and the Company; and
               (b) Employee’s obligations pursuant to clause (a) above would be
subject to the Company’s release of Employee, his agents, heirs, executors,
representatives and permitted assigns from all claims and demands of every kind
and nature, known and unknown, suspected and unsuspected, disclosed and
undisclosed, and for any and all damages actual and consequential, past, present
and future, and all other forms of relief arising out of Employee’s employment
with the Company, this Agreement and any other relationship between Employee and
the Company up to and

-5-



--------------------------------------------------------------------------------



 



as of the date of termination; provided, however, that nothing would release
Employee from his obligations pursuant to the Proprietary Rights Agreement.
               If Employee signs and delivers the Release, but the Company does
not sign and deliver the signed release including substantially the terms set
forth in clause (b) above within fifteen (15) days following such delivery by
Employee, the Release will be null and void and the applicable period set forth
in Section 8.2(b) and Section 8.4(b) will be extended as if a Release had been
signed and delivered by Employee.
     9. Miscellaneous.
          9.1 Arbitration. Employee and Company shall submit to mandatory and
exclusive binding arbitration of any controversy or claim arising out of, or
relating to, this Agreement or any breach hereof, provided, however, that the
parties retain their right to, and shall not be prohibited, limited or in any
other way restricted from, seeking or obtaining equitable relief from a court
having jurisdiction over the parties. Such arbitration shall be governed by the
Federal Arbitration Act and conducted through the American Arbitration
Association in the State of Utah, Utah County, before a single neutral
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator. The arbitrator shall issue a written decision
which contains the essential findings and conclusions on which the decision is
based. The Employee shall bear only those costs of arbitration he or she would
otherwise bear had he or she brought a claim covered by this Agreement in court.
Judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Except as specifically
otherwise provided in this Agreement, arbitration will be the sole and exclusive
remedy of the parties for any dispute arising out of this Agreement.
          9.2 Severability. If any provision of this Agreement shall be found by
any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable and to the extent that to do so would
not deprive one of the parties of the substantial benefit of its bargain. Such
provision shall, to the extent allowable by law and the preceding sentence, be
modified by such arbitrator or court so that it becomes enforceable and, as
modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.
          9.3 No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.
          9.4 Assignment. This Agreement and all rights hereunder are personal
to Employee and may not be transferred or assigned by Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or

-6-



--------------------------------------------------------------------------------



 




successor, or in connection with any sale, transfer or other disposition of all
or substantially all of its business and assets, provided, however, that any
such assignee assumes the Company’s obligations hereunder.
          9.5 Withholding. All sums payable to Employee hereunder shall be
reduced by all federal, state, local and other withholding and similar taxes and
payments required by applicable law.
          9.6 Entire Agreement. This Agreement (and the exhibits hereto), the
Employee’s equity compensation agreements, the Proprietary Rights Agreement and
the Change of Control Agreement by and between the Company and Employee
constitute the entire and only agreement and understanding between the parties
relating to employment of Employee with Company and such agreements supersede
and cancel any and all other previous contracts, arrangements or understandings
with respect to Employee’s employment.
          9.7 Amendment. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by an agreement in writing executed by both
parties hereto.
          9.8 Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and hand delivered, sent by
registered first-class mail, postage pre-paid, or sent by nationally recognized
express courier service. Such notices and other communications shall be
effective upon receipt if hand delivered five (5) days after mailing if sent by
mail, and one (1) day after dispatch if sent by express courier, to the
following addresses, or such other addresses as any party shall notify the other
parties:

     
If to the Company:
  Omniture, Inc.
 
  550 East Timpanogos Circle
 
  Orem, UT 84097
 
   
Attention:
  Corporate Secretary
 
   
If to Employee:
  Joshua G. James
 
  At the last residential address known to the Company

          9.9 Binding Nature. This Agreement shall be binding upon, and inure to
the benefit of, the successors and personal representatives of the respective
parties hereto.
          9.10 Headings. The headings contained in this Agreement are for
reference purposes only and shall in no way affect the meaning or interpretation
of this Agreement. In this Agreement, the singular includes the plural, the
plural included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.
          9.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.

-7-



--------------------------------------------------------------------------------



 



          9.12 Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be construed in accordance with the laws of the State
of Utah, without giving effect to the principles of conflict of laws.
          9.13 Attorneys’ Fees. In the event of any claim, demand or suit
arising out of or with respect to this Agreement, the prevailing party shall be
entitled to reasonable costs and attorneys’ fees, including any such costs and
fees upon appeal.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Employee have executed this Agreement
as of the date first above written,

         
OMNITURE, INC.
  JOSHUA G. JAMES    
 
       
By: /s/ Shawn J. Lindquist
  /s/ Joshua G. James    
 
       
 
       
Name: Shawn J. Lindquist
       
 
       
 
       
Title: Chief Legal Officer and Senior Vice President
       

 



--------------------------------------------------------------------------------



 



OMNITURE, INC.
AMENDMENT TO
JOSHUA G. JAMES AMENDED & RESTATED EMPLOYMENT AGREEMENT
     This amendment (the “Amendment”) is made by and between Joshua G. James
(“Employee”) and Omniture, Inc. (the “Company”, and together with Employee, the
“Parties”) on December 19, 2008.
     WHEREAS, the Parties entered into an Amended and Restated Employment
Agreement dated June 7, 2006 (the “Agreement”);
     WHEREAS, the Company and Employee desire to amend certain provisions of the
Agreement to come into documentary compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the final regulations and
official guidance promulgated thereunder (together, “Section 409A”).
     NOW, THEREFORE, for good and valuable consideration, Employee and the
Company agree that the Agreement is hereby amended as follows.
     1. Cash Bonus. The following will be added to the end of Section 5.2 of the
Agreement:
“In no event will the cash bonus be paid later than March 15 following the
calendar year in which such bonus is earned.”
     2. Constructive Termination. Section 7.3 of the Agreement is amended and
restated as follows:
“7.3 “Constructive Termination” Defined. “Constructive Termination” shall mean
Employee’s resignation within ninety (90) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Employee’s express written consent:
     (a) the assignment to Employee of any duties, or the reduction of
Employee’s duties, either of which results in a material diminution of
Employee’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, or the removal of Employee from such
position and responsibilities;
     (b) a material reduction of Employee’s base compensation (in other words, a
material reduction in Employee’s salary or benefits) as in effect immediately
prior to such reduction; or
     (c) a material change in the geographic location at which Employee must
perform services (in other words, Employee’s relocation to a facility or an
office location more than a 35-mile radius from Employee’s then present
location); or

 



--------------------------------------------------------------------------------



 



     (d) any action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement Employee enters into with the
Company relating to Employee’s service relationship with the Company (including
any compensatory arrangements) and the parties hereby agree and acknowledge that
a failure of any successor to assume in writing any obligations arising out of
this Agreement would constitute a material breach of this Agreement.
Notwithstanding the foregoing, Employee agrees not to resign for Constructive
Termination without first providing the Company with written notice of the acts
or omissions constituting the grounds for “Constructive Termination” within
ninety (90) days of the initial existence of the grounds for “Constructive
Termination” and a reasonable cure period of thirty (30) days following the date
of such notice.”
     3. Section 280G. The following is added to the end of Section 8.5 of the
Agreement:
“Such tax gross up payments, if any, will be paid be no later than the end of
the calendar year immediately following the calendar year in which Employee
remits the related taxes.”
     4. General Release. The first sentence of Section 8.6 is amended and
restated as follows:
“Employee may elect to increase the benefits provided under Section 8.2(b) and
Section 8.4(b) by signing and not revoking a separation agreement and release of
claims in a form reasonably satisfactory to the Company (“Release”) and provided
that such Release becomes effective and irrevocable no later than sixty
(60) days following the termination date (such deadline, the “Release
Deadline”). If the Release does not become effective by the Release Deadline,
Employee will forfeit any rights to the increased severance payments or benefits
under Section 8.2(b) and Section 8.4(b) of this Agreement. In no event will the
increased benefits provided under Section 8.2(b) and Section 8.4(b) be paid or
provided until the Release becomes effective and irrevocable. The Release will
include substantially the following terms:”
     5. Section 409A. The following paragraphs are added as Section 8.7 of the
Agreement:
“8.7 Section 409A.
     (a) Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Employee, if any, pursuant
to this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be paid or otherwise
provided until Employee has a “separation from service” within the meaning of
Section 409A.

-2-



--------------------------------------------------------------------------------



 



     (b) Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Employee’s separation from service, or, if later, such time as required by
Section 8.7(c) below. Any installment payments that would have been made to
Employee during the sixty (60) day period immediately following Employee’s
separation from service but for the preceding sentence will be paid to Employee
on the sixtieth (60th) day following Employee’s separation from service and the
remaining payments shall be made as provided in this Agreement.
     (c) Notwithstanding anything to the contrary in this Agreement, if Employee
is a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the Deferred Compensation
Separation Benefits that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Employee dies following Employee’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
     (d) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of Section 8.7(a) above.
     (e) Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of Section 8.7(a) above. For purposes of this Agreement,
“Section 409A Limit” will mean the lesser of two (2) times: (i) Employee’s
annualized compensation based upon the annual rate of pay paid to Employee
during the Company’s taxable year preceding the Company’s taxable year of
Employee’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s employment is terminated.

-3-



--------------------------------------------------------------------------------



 



     (f) The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.”
     6. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
     7. Entire Agreement. This Amendment and the Agreement constitute the full
and entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.
     8. Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.
     9. Governing Law. This Amendment will be governed by the laws of the State
of Utah (with the exception of its conflict of laws provisions).
     IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the
case of the Company by its duly authorized officer, as of the date set forth
above.

             
 
  OMNITURE, INC.       EMPLOYEE
 
           
 
           
 
  /s/ Shawn Lindquist       /s/ Joshua G. James
 
           
 
           
By:
  Shawn Lindquist        
 
           
 
           
Title:
  Chief Legal Officer        
 
           

-4-